Title: To John Adams from William Tudor, 30 September 1775
From: Tudor, William
To: Adams, John


     
      Cambridge 30th. Sepr. 1775
      Dear Sir
     
     The manoeuvers of the Camp have afforded Nothing important for a month past. The Works at Plough’d Hill are finish’d, but are useless, because we have not Powder to annoy the Enemy and if we had, it would be an idle Expence of it to expend it in Cannonading at such a Distance. The Enemy have fir’d from their different Works 2000 Cannon Balls and 300 Bombs, without killing ten men of ours.
     When Orders were given for 1100 men under Col. Arnold to march for Quebec, the men offer’d so readily, that 5 Times the Number might have been draughted for this laborious and hazardous march, had they been wanted. We were in anxious Suspense, during their Passage from Newbury to Kennebeck; We have Accounts since of their safe Arrival in Kennebeck River, and are now only solicitous to hear of the successful Movements of General Scuyler.
     The Lovers of Turtle in the Camp are like to be indulg’d with a feast of it, by the Marbleheadmen this Week taking a Schooner belonging to Lewis Gray, bound from New Providence to Boston, loaded with Turtle and Fruit. This is no very great Acquisition for Us, but will be a severe Disappointment to our ministerial besieg’d Enemy. The next Day some Boats from Cape Ann took a more valuable Prize, in the Capture of a Brig sent by Genl. Carleton to Boston from Quebec, with 45 horned Cattle and 60 Sheep on board, and the Hold full of Wheat. This is but a small Retaliation for the dayly Piratical Acts of Graves’s Squadron. There is scarce a Vessel that escapes the Clutches of the Cutters and Men of War that infest the Coast. The Week before last they carried eleven Sail of Vessels into Boston, where after the Formality of a Trial in an admiralty Court, they are confiscated, to the Use of Graves and his Harpies. Notwithstanding these continual Depredations, our Assembly will not be prevail’d on to fit out Privateers. The Delicacy is absurd surely.
     Two of the Enemy’s Sentries left their Post on the Neck last Night and came over to our Camp. They are Privates of the 49th. Regiment. They say, Genl. Gage’s Army, consists, sick and well, at Charlestown and at Boston of 6000 Men. That the Troops have the Scurvy very badly and generally, and that it is very sickly among them still.
     The Carphenters are all at Work here, building 20 flat bottom Boats, which are to carry 50 men, and which with 250 Whale Boats, which it is said are ordered here, can carry 3000 Men. There are 3 floating Batteries which carry 1 Nine Pounder and 2 six Pounders each, besides, Swivells and small Arms. They are man’d with 30 Hands a peice. From these and some other Preparations it is conjectur’d, Some great Attempt will be made before the Winter sets in. A large Number of Hands are at Work on the Barracks, and it is expected by the End of October, the whole Army Will get into good Quarters.
     To our great Astonishment the Surgeon General was this forenoon put under an Arrest for Corresponding with the Army in Boston. An intercepted Letter wrote in Characters, and some other Circumstances, have made the Suspicions very strong against him. His House has been search’d and all his Papers seiz’d, by the General’s Orders. I am not now acquainted with any farther Particulars. You will doubtless have the fullest Information sent the Congress from Head Quarters. Good God! Doctor C——h prove a Traitor! What a Triumph to the Tories? But I quit the shocking Subject.
     We have had no Letters from any of You, since the Meeting. I must beg Sir, you would continue your friendly Letters, and oblige me with some further Communications. I am Sir your most oblig’d and very hble Servt.,
     
      Wm. Tudor
     
    